Citation Nr: 1444836	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  08 13-362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to a compensable initial rating for service connected eczema/keratose.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1975 to September 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, and a December 2012 rating decision of the VA Appeals Management Center (AMC) in Washington, D.C.  

In its January 2006 rating decision, the RO denied the Veteran's claims for entitlement to service connection for a left knee disability, a left shoulder disability, and a skin condition.  

In June 2012, the Board remanded the case for further development. 

In its December 2012 rating decision, the AMC granted the Veteran service connection for his skin condition, eczema/keratose, and assigned a noncompensable rating.  

In January 2014, the Veteran filed a notice of disagreement disputing the noncompensable rating.  In his notice of disagreement, the Veteran mentions that his service-connected skin condition has affected his left eye.  This issue has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.






REMAND

Service Connection for Left Shoulder and Left Knee Disabilities

In June 2012, the Board remanded these claims for futher development.  The Board ordered the RO to schedule the Veteran for a VA examination and for the examiner to identify all current left shoulder and left knee disabilities and their etiologies.  With respect to the left knee, the examiner was to opine as to whether the Veteran's disability was caused or aggravated by his service connected right knee disability.  

The Veteran underwent the Board-ordered VA examination in August 2012, however the examiner's opinion is inadequate for two reasons.  

First, the examiner incorrectly found that the Veteran's service treatment records were silent as to his current left knee and left shoulder disabilities.  A service treatment record from April 2002 shows that the Veteran reported "knees pain everyday."  More recently, a September 2004 Medical History Report shows that the Veteran had a history of arthritis in his left shoulder and both knees, and a Medical Examination Report from the same day found the Veteran to have crepitus in his left shoulder and both knees.  

Second, the examiner's opinion regarding whether the Veteran's left knee disability is caused or aggravated by his service connected right knee disability lacks a cogent rationale.

Remand is required for probative medical opinions.

Initial Rating for Eczema/Keratose

The Veteran filed a claim for service connection for a skin condition in April 2005. After being denied by the RO, it was timely appealed to the Board, who remanded the claim in June 2012 for further development. 

In February 2013, the AMC mailed to the Veteran a rating decision that granted service connection for eczema/keratose and assigned a noncompensable rating.  In January 2014, the Veteran submitted a notice of disagreement with this rating decision.  

Because the January 2014 notice of disagreement was received by the VA within one year of the February 2013 rating decision, it is timely.  38 C.F.R. § 20.302(a) (2013).

A remand of the claim is required for the issuance of a statement of the case.         38 C.F.R. §§ 20.201, 20.300 (2013); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion, from a physician who has not previously examined the Veteran, regarding the etiology of the left shoulder and left knee disabilities.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  If the physician determines that an opinion cannot be offered without first examining the Veteran, schedule the Veteran for an appropriate examination.

The physician is to answer the following questions:

a)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's left shoulder disability had its onset in or is related to his active service?  In answering this question, the physician must discuss the veteran's lay statements and all mentions of left shoulder issues found in the service treatment records.  

b)  Is it at least as likely as not that the Veteran's left knee disability had its onset in or is related to his active service?  In answering this question, the physician must discuss the veteran's lay statements and all mentions of left knee issues, or issues with both knees, found in the service treatment records.  

c)  If the physician determines that the left knee disability was not incurred in service, is it at least as likely as not that the Veteran's left knee disability was proximately caused or aggravated by his service connected right knee disability?

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Issue a statement of the case for the issue of entitlement to a compensable initial rating for service connected eczema/keratose.  If the Veteran appeals, return the case to the Board.

3.  Then, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



